DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 3, 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to include the inner conductor, the outer conductor, a first and a second high frequency transmission line, a dielectric substance between the inner and the outer conductor, a voltmeter, and a computer configured to execute a program such that the scope of the claims have changed, thus requiring further search and consideration.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the voltmeter and the computer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
The amendment filed 06/10/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the Applicant has added a control device 650, which was not previously disclosed. There is a previous control device, 640, which is a plurality of valves 641, 642, which cannot be used to control the high frequency transmission lines as per the original Specification. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112 – 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Applicant has amended the claims to overcome the claim interpretation issues from the previous office action such that the measurement device is now a voltmeter and the control device is a computer to execute a program. However, this was not in the previously presented claims and not in the Specification, as it was a control device 640 comprising of valves that changes the gas applied to the space between the inner and outer conductors, such that Claim 1 is considered new matter. 
Furthermore, it is noted that in the previous office action, it was indicated that Claim 4 (which is dependent on Claim 3), would be required for the allowable subject 
For the purposes of examining based on the merits, the claims will be examined as having the claim interpretation from the previous office action and the limitations of Claim 3 included in Claim 1. Claim 5 is rejected in part due to its dependency on Claim 1.
 

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, the claims now recite a determination “the gas injected between the inner conductor and the outer conductor” but there is only one gas line supplied. Thus it is unclear how a gas determination is made as only one gas is supplied. Furthermore, a “gas determination” could also indicate a gas choice, but there is no gas choice but “a” 
It
Furthermore, it is noted that in the previous office action, it was indicated that Claim 4 (which is dependent on Claim 3), would be required for the allowable subject matter. Specifically, Claims 2, 3 and 4 needed to be applied to Claim 1 for the determination of allowability. Without the limitations of Claim 3, independent Claim 1 is considered indefinite. For the purposes of examining based on the merits, the claims will be examined as having the claim interpretation from the previous office action and the limitations of Claim 3 included in Claim 1. Claim 5 is rejected in part due to its dependency on Claim 1.

Allowable Subject Matter
As per the previous office action, it is noted that the subject matter of previous Claim 4 (and the incorporation of 2 and 3 as Claim 4 is dependent on Claim 3 which is dependent on Claim 2) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, whether alone or in combination does not expressly .
 
 Specifically, if the claims were re-written to address the 112 issues above, the claims would be considered allowable.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716